Exhibit 10.47
EXECUTION COPY
RESTRICTED STOCK AGREEMENT
          THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of
January 29, 2009, by and between Frederick’s of Hollywood Group Inc., a New York
corporation (the “Company”), and Thomas Lynch (the “Employee”).
          WHEREAS, on January 29, 2009, pursuant to the terms and conditions of
the Company’s 2000 Performance Equity Plan (the “Plan”), the Board of Directors
of the Company (the “Board”) authorized the issuance to the Employee, effective
on the date hereof, of 100,000 shares of the authorized but unissued common
stock of the Company, $.01 par value (“Shares”), conditioned upon the Employee’s
acceptance thereof upon the terms and conditions set forth in this Agreement and
subject to the terms of the Plan; and
          WHEREAS, the Employee desires to acquire the Shares on the terms and
conditions set forth in this Agreement and subject to the terms of the Plan;
          IT IS AGREED:
     1. Grant of Shares.
          1.1 The Company hereby issues to the Employee 100,000 Shares on the
terms and conditions set forth herein. Subject to Section 3 below, the Shares
shall be subject to forfeiture in the event of (a) the termination of Employee’s
employment or (b) if Employee does not purchase a minimum of 250,000 shares of
the Company’s common stock in the open market for his own account under a Rule
10b5-1 trading plan to be entered into during the first open window period
during which Employee is able to enter into a 10b5-1 trading plan in accordance
with the terms of the Company’s Insider Trading Policy (the “Stock Purchase”)
prior to the following dates: (i) prior to January 2, 2010, all 100,000 shares
shall be subject to forfeiture even if the Stock Purchase has been completed
prior to January 2, 2010, (ii) on or after January 2, 2010 and prior to
January 2, 2011, 50,000 shares shall be subject to forfeiture only if the Stock
Purchase has been completed prior to January 2, 2010; if the Stock Purchase has
not been completed prior to such date, then all 100,000 shares shall be subject
to forfeiture and (iii) on or

 



--------------------------------------------------------------------------------



 



after January 2, 2011, no shares shall be subject to forfeiture only if the
Stock Purchase has been completed prior to January 2, 2011; if the Stock
Purchase has not been completed prior to such date, then all 100,000 shares
shall be subject to forfeiture (each a “Restriction Period” with respect to the
applicable number of Shares). The Shares shall be represented by two stock
certificates registered in the name of the Employee, each representing 50,000
Shares. Both certificates (“Share Certificates”) shall bear the legends set
forth in Sections 6(vi) and 6(vii) of this Agreement. The Share Certificates
shall be deposited with the Company, together with stock powers endorsed in
blank by the Employee and signature Medallion Guaranteed, which will permit
transfer to the Company of the Shares represented by each such Share Certificate
that is forfeited or shall not become vested in accordance with the terms of
this Agreement and the Plan.
          1.2 After issuance, the Shares shall constitute issued and outstanding
shares of common stock of the Company for all corporate purposes, and the
Employee shall have the right to vote such Shares, to receive and retain all
cash dividends as the Board may, in its sole discretion, pay on such Shares, and
to exercise all of the rights, powers and privileges of a holder of common stock
with respect to such Shares, except that (a) the Employee shall not be entitled
to delivery of a Share Certificate until the Shares represented by such Share
Certificate vest in accordance with Section 1.3 below and (b) other than cash
dividends as the Board, in its sole discretion, distributes, the Company will
retain custody of all distributions (“Retained Distributions”) made or declared
with respect to the Shares (and such Retained Distributions will be subject to
the same restrictions, terms and conditions as applicable to the Shares) until
such time, if ever, as the Shares with respect to which such Retained
Distributions shall have been distributed have become vested.
          1.3 If the Employee is still an employee of the Company at the end of
a Restriction Period and the Stock Purchase has been completed during the
applicable Restriction Period as set forth in Section 1.1, all of the Shares
that are no longer subject to forfeiture, and the Retained Distributions with
respect thereto, shall vest and shall no longer be subject to forfeiture by the
Employee. After the date that any Shares become vested, the Company shall
instruct its transfer agent to issue and deliver to the Employee a new
certificate for the Shares, which certificate shall not bear the legend set
forth in Section 6(vii). If, at any time prior to the vesting

2



--------------------------------------------------------------------------------



 



of any Shares in accordance with the first sentence of this Section 1.3, the
Employee’s employment with the Company is terminated for any reason, subject to
the provisions of Section 3, or the Stock Purchase has not been completed in
accordance with Section 1.1, then the Shares that have not then vested (and the
Retained Distributions with respect thereto) shall be forfeited to the Company
and the Employee shall not thereafter have any rights with respect to such
Shares. In such event, the Company is authorized by the Employee to complete the
stock powers to transfer the Shares to the Company and deliver the Share
Certificates and stock powers to the Company’s transfer agent to return the
Shares to the status of authorized but unissued shares of common stock.
          1.4 “Employment”. The Employee shall be considered to be employed by
the Company pursuant to this Section 1 if the Employment Agreement dated as of
January 29, 2009 between the Company and the Employee, as it may be amended from
time to time (“Employment Agreement”), has not been terminated by either party.
          1.5 No Right to Employment. Nothing in the Plan or in this Agreement
shall confer on the Employee any right to continue in the employ of, or other
relationship with, the Company (or with any parent, subsidiary or affiliate of
the Company) or limit in any way the right of the Company (or of any parent,
subsidiary or affiliate of the Company) to terminate the Employee’s employment
or other relationship with the Company (or with any parent, subsidiary or
affiliate of the Company) at any time, with or without cause.
     2. Withholding Tax. Not later than the date as of which an amount first
becomes includible in the gross income of the Employee for federal income tax
purposes with respect to the Shares, the Employee shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount. Notwithstanding anything in this Agreement to
the contrary, the obligations of the Company under the Plan and pursuant to this
Agreement shall be conditional upon such payment or arrangements with the
Company and the Company shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the Employee
from the Company.

3



--------------------------------------------------------------------------------



 



     3. Special Vesting in Certain Circumstances. If Employee’s employment is
terminated by the Company for any reason other than (i) death, (ii) Disability
(as defined in the Employment Agreement) or (iii) for Cause (as defined in the
Employment Agreement), or if Employee terminates his employment for Good Reason
(as defined in the Employment Agreement), then all of the Shares that would
otherwise have vested on each of January 2, 2010 and January 2, 2011 shall
continue to vest as scheduled, provided that the Stock Purchase has been
completed in accordance with Section 1.1.
     4. Nonassignability of Shares. The Shares shall not be assignable or
transferable until they have vested.
     5. Company Representations. The Company hereby represents and warrants to
the Employee that:
          (i) the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and
          (ii) the Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.
     6. Employee Representations. The Employee hereby represents and warrants to
the Company that:
          (i) he is acquiring the Shares for his own account and not with a view
towards the distribution thereof;
          (ii) he has received a copy of all reports and documents required to
be filed by the Company with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended (“Exchange Act”) within the last
twenty-four (24) months and all reports issued by the Company to its
shareholders;
          (iii) he understands that he must bear the economic risk of the
investment in the Shares, which cannot be sold by him unless they are registered
under the Securities Act of

4



--------------------------------------------------------------------------------



 



1933, as amended (“Securities Act”), or an exemption therefrom is available
thereunder; provided that he understands that the Company is under no obligation
to register the Shares for sale under the Securities Act;
          (iv) in his position with the Company, he has had both the opportunity
to ask questions and receive answers from the officers and directors of the
Company and all persons acting on its behalf concerning the terms and conditions
of the offer made hereunder and to obtain any additional information to the
extent the Company possesses or may possess such information or can acquire it
without unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
          (v) he is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein;
          (vi) in the absence of an effective registration statement under the
Securities Act, the certificates evidencing the Shares shall bear the following
legend:
“The securities represented by this certificate have been acquired for
investment and have not been registered under the Securities Act of 1933, as
amended, or applicable state securities laws and may not be sold or transferred
in the absence of such registration or pursuant to an exemption therefrom under
said Act and such laws, supported by an opinion of counsel, reasonably
satisfactory to the Company and its counsel, that such registration is not
required.”
; and
          (vii) he understands that the certificates evidencing the Shares shall
also bear the following legend:
“The shares represented by this certificate have been acquired pursuant to a
Restricted Stock Agreement, dated as of January 29, 2009, a copy of which is on
file with the Company, and may not be transferred, pledged or disposed of except
in accordance with the terms and conditions thereof.”
     7. Restriction on Transfer of Shares. Notwithstanding anything in this
Agreement to the contrary, and in addition to the provisions of Section 4 of
this Agreement, the Employee

5



--------------------------------------------------------------------------------



 



hereby agrees that he shall not sell, transfer by any means or otherwise dispose
of the Shares acquired by him without registration under the Securities Act, or
in the event that they are not so registered, unless (i) an exemption from the
Securities Act registration requirements is available thereunder, and (ii) the
Employee has furnished the Company with notice of such proposed transfer and the
Company’s legal counsel, in its reasonable opinion, shall deem such proposed
transfer to be so exempt.
     8. Miscellaneous.
          8.1 Notices. All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or by
private courier (e.g., Federal Express), or sent by registered or certified
mail, return receipt requested, postage prepaid, to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other. Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.
          8.2 Plan Paramount; Conflicts with Plan. This Agreement shall, in all
respects, be subject to the terms and conditions of the Plan, whether or not
stated herein. In the event of a conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall in all
respects be controlling.
          8.3 Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
          8.4 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except in writing executed by the Employee and the Company.
          8.5 Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their

6



--------------------------------------------------------------------------------



 



respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.
          8.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law provisions.
          8.7 Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
          8.8 Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). To the extent that the Shares or any payments or benefits
provided hereunder are not considered compliant with Section 409A, the parties
agree that the Company shall take all actions necessary to make such payments
and/or benefits become compliant.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

                  EMPLOYEE       FREDERICK’S OF HOLLYWOOD GROUP INC.    
 
               
/s/ Thomas Lynch
      By:   /s/ Peter Cole    
 
               
THOMAS LYNCH
          Peter Cole    
 
          Executive Chairman    
 
                Address of Employee:       Address of Company:             1115
Broadway             New York, New York 10010    

8